PER CURIAM.
The appellant was tried by a jury and convicted of attempted voluntary escape and of committing a battery upon a law enforcement officer in violation of Section 784.07, Florida Statutes (1977). Appellant correctly points out that the victim of the battery was a correctional officer trainee employed by the Escambia County Department of Public Safety and does not fall under the classification of law enforcement officer within the purview of Section 784.-07. See Hunter v. State, 376 So.2d 438 (Fla. 1st DCA 1979).
Reversed and remanded with directions that appellant’s judgment and sentence for violation of Section 784.07, Florida Statutes (1977), be vacated.
ERVIN, SHAW and WENTWORTH, JJ., concur.